Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 26, 2021 has been entered. Claims 1-9 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN205889899, English translation provided) in view of Douglass et al. (US 2015/0290861).
Regarding claim 1, Chen discloses, as illustrated in Figs. 1 and 5-7, a switching device for double nozzles (Fig. 5, item 7 (3 pieces)) of a 3D printer, mounted on a case (Fig. 5, items 5 and 9) of the 3D printer. The switching device characterized in that the case (100) is provided with two guides slots (110) (Fig. 5, label of guide slot in attached annotated Figure I) and two vertically disposed nozzle devices (200) (Fig. 1, item 7(3 pieces)) respectively penetrate into the two guide slots (110); and 
the switching device for double nozzles comprises: two transmission blocks (300) (Fig. 5, item 3 (3 pieces)), which are in mirror structures (as shown in Fig. 3) with each other, are 
a rotary part (400) (Fig. 5, item 1), movably connected to the case and provided with a pressure supporting and transmitting portion (310) (Fig. 6, one end portion of item 1), and the pressure supporting and transmitting portion (310) comprises a pressing-down stopping portion (311) (see label of pressing-down stopping portion in attached annotated Figure II), a pressure transmitting portion (312) (see label of pressure transmitting portion in attached annotated Figure II) and a restoring stopping portion (313) (see label of restoring stopping portion in attached annotated Figure II) which are connected in sequence (as shown in Fig. 7). 
Chen discloses the claimed invention except for features of the rotary part and the transmission blocks being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse features on the rotary part and the transmission blocks, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse features of the rotary part and the transmission blocks for the purpose of having alternative option of the design for the switching device.
Chen discloses that, two spring parts (500) (Fig. 5, item 4), respectively sleeving the guide rod (Fig. 5, item 2), wherein each spring part (500) supports a corresponding transmission block (300), so that the pressure supporting and transmitting portions (310) of the two transmission blocks (300) respectively push against corresponding pressing parts (410); wherein 

However, Chen does not explicitly disclose the spring part is sleeving the nozzle device. In the same field of endeavor, extrusion barrel, Douglass discloses that, as illustrate din Figs. 2-3 and 5, a collar 30 (the transmission block) is provided in the spring cavity 32 (guide slot). The collar 30 closes off the spring cavity 32 at the first end 26 of the upper mounting sleeve 24. The 
Chen also does not explicitly disclose that there is always an offset between a central axis of each nozzle (200) and each pressure transmitting portion (312). Douglass discloses that, as illustrated in Fig. 7, in yet another example embodiment, movement of the collar 30 (the equivalence of the pressure transmitting portion), the inner sleeve 40, the cooling sleeve 52, the liquefier assembly 58 and the nozzle 66 between the active state and the stand-by state can be effectuated by an actuating system 202 (shown schematically in Fig. 7). The actuating system can be a solenoid actuator, a servo actuator, or any other suitable actuator ([0045], lines 1-7). Here, the actuator plays a role of the rotary part to act on the movable collar 30. It is clear that there is always an offset between the central axis of each nozzle and the top surface of the collar 30 (the pressure transmitting portion). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Douglass to provide a spring sleeving the print head and an offset between the central axis of each nozzle and the collar 30. Doing so would be possible to reduce the cost and complexity to the additive manufacturing machine, as recognized by Douglass ([0003]-[0007]).

    PNG
    media_image1.png
    540
    686
    media_image1.png
    Greyscale

                 Annotated Figure I (based on Fig. 5 from the teachings of Chen)
Regarding claim 2, Chen discloses that, as illustrated in Fig. 5, the switching device for double nozzles of a 3D printer characterized by further comprising a rotary axis (600) (Fig. 5, item 6) penetrating the rotary part (400) (Fig. 5, item 1), wherein the rotary axis (600) is located between the two transmission blocks (300) (Fig. 5, item 3), and a middle axis (as shown) of the rotary axis (600) is vertical to the horizontal plane.
Regarding claim 3, Chen discloses that, as illustrated in Fig. 5, the switching device for double nozzles of a 3D printer characterized in that the pressure supporting and transmitting portion (310) is arranged on the top surface of the transmission block (300), the pressing-down stopping portion (311) is a first plane (see label of first plane in attached annotated Figure I), and the restoring stopping portion (313) is a second plane (see label of second plane in attached annotated Figure I); the first plane and the second plane are both in parallel with the horizontal plane, and a horizontal height of the first plane is higher than that of the second 
Chen discloses the claimed invention except for features of the rotary part and the transmission blocks being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse features on the rotary part and the transmission blocks, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse features of the rotary part and the transmission blocks for the purpose of having alternative option of the design for the switching device.
Regarding claims 4-5, Chen discloses that, as illustrated in Fig. 5, the switching device for double nozzles of a 3D printer characterized in that each transmission block (300) comprises a block body (301) (see label of block body in attached annotated Figure II) and a supporting body (302) (see label of supporting body in attached annotated Figure II) disposed on a top surface of the block body (301), and the pressure supporting and transmitting portion (310) is disposed on top surface of the supporting body (302). Each supporting body (302) is located on one side of the connected block body (301) close to the rotary axis (600) (rearrangement). 
Chen discloses the claimed invention except for features of the rotary part and the transmission blocks being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse features on the rotary part and the transmission blocks, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse features of the 

    PNG
    media_image2.png
    560
    711
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 7 from the teachings of Chen)
Regarding claim 6, Chen discloses that, as illustrated in Fig. 5, the switching device for double nozzles of a 3D printer characterized in that shape of outside surface of the transmission block 300 corresponds to that of inner slot wall of the guide groove (110) (as shown), the block body (of the transmission block 300) and the guide groove (110) is in clearance fit (as shown moving between them).
Regarding claim 7, Chen discloses that, as illustrated in Fig. 7, the switching device for double nozzles of a 3D printer characterized in that the two pressing part (410) (Fig. 1, one end portion of item 1) is horizontally disposed in opposite directions.
8, Chen discloses that, as illustrated in Fig. 7, the switching device for double nozzles of a 3D printer characterized by further comprising a dive component (Fig. 5, item 6) driving the rotary part (400) to rotate.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. and Douglass et al., further in view of Gasiorek et al. (WO 2017/058035).
Regarding claim 9, the combination discloses that the switching device for double nozzles of a 3D printer characterized by further comprising a dive component (Fig. 5, item 6) driving the rotary part (400) to rotate. However, the combination does not explicitly disclose that the drive part including an input gear and an output gear. In the same field of endeavor, head-switching mechanism, Gasiorek discloses that, as illustrated in Fig. 1, the drive part including an input gear (Fig. 1, item 11) and an output gear (Fig. 1, item 1) to rotate the shaft 2 to adjust the height of the nozzle 9 accordingly.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gasiorek to provide the drive part including an input gear and an output gear . Doing so would be possible to provide a compact design to the 3D printer.  
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Chen does not discloses that the offset between a central axis of each nozzle and each pressure transmitting portion, it is persuasive. However, for further consideration, the new ground rejection based on the teachings of Douglass is rendered in this office action.
1 that a skilled artisan would not modify Chen with Douglass, it is not persuasive. Chen discloses multiple springs (4) to move the nozzle vertically. Thus, Chen understands the function of the spring in his application. Douglass discloses the same purpose of moving the nozzle vertically by one spring sleeving the nozzle. For one of ordinary skilled in the art it would have been obvious to replace multiple springs in Chen with one spring in Douglass for reducing cost and complexity. The annotated Figure (in pg. 3) in the remarks from the applicant shows a wrong location of the spring 34 (if Chen modified by Douglass).     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742